 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILLbargain collectively upon request with Amalgamated Plant Guards, Local504, affiliatedwithInternationalUnion, UnitedPlant Guard Workers of America, as theexclusive representative of all employees in the bargaining unit described below withrespect to wages, rates of pay,hours of employment or other conditions of employmentand, if an understanding is reached, embody such understanding in a signed agreement.The bargaining unit is:All plantguards and other guardsas defined in the Act,employedat our Allen-town,Pennsylvania,plant but excluding professional employees and supervisorsas definedin the Act.WE WILL NOTin any like or related manner interferewith,restrain,br coerce ouremployees in the exercise of their right to self-organization,to form labor organiza-tions,to join or assist the above-named union,or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotectionAll our employees are free to become or remain members of this unionor any other labor organization.MACK MANUFACTURING CORPORATION,Employer.Dated... .. .(Representative)(Title)The notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other materialSOUTHERN RADIO AND TELEVISION EQUIPMENT COMPANY,TELEVISION STATION WTVJandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL NO.349,AFL, Petitioner.Case No.10-RC-2398.November 25,1953DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled under Section 9 (c) of the NationalLaborRelations Act, a hearing was held before John S. Patton,hearing officer. The hearing officer'srulingsmade at thehearing are free from prejudicial error and are hereby af-firmed. 1iThe Intervenor,International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL, contends that the hearing officererred in granting the Employer's motion to revoke a subpena requiring the Employer toproduce certain records.We find no merit in this contention.We agree with the hearingofficer that the records sought relate to matters fully covered by the record and would bemerely cumulative in nature.107 NLRB No. 67. SOUTHERN RADIO AND TELEVISION EQUIPMENT COMPANY217Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of employees in boththe production and engineering departments. The Employeragreesthat this is the appropriate unit. The Intervenor seeksto represent the foregoing employees in separate departmentalunits.Both the Petitioner and the Intervenor agree that theemployees in the program-planning unit, a subdivision of theproduction department, should be excluded from any unitfound appropriate, as not having any community of interestwith the rest of the employees, while the Employer contendsthey should be included. The Petitioner and Employer wouldexclude the film cameramen and news editors, while theIntervenor takes no position.The Employer is engaged in producing and transmittingtelevision programs at its station in Miami, Florida. Thereis no history of collective bargaining.Apart from the program-planning unit, the primary dutiesof the production-department employees are to operate tele-vision cameras and microphone booms, handle cables, pushdollies,move scenery and props, arrange sets, and operatelights and associated equipment. They are separately super-vised.The employees in the engineering department are, in themain, skilled technicians who operate the electronic equipment,and usually work in the control booth, master control room,or transmitter site.More than half the employees in theengineeringdepartment have FCC licenses. The engineeringdepartment employees are also separately supervised.The production department and engineering departmentemployees work in close conjunction, coordinating the variousphases in the production and transmission of a television pro-gram. On the other hand, the duties of the employees in eachdepartment are unique, and there is little transfer of employ-ees from one department to the other.Under such circumstances, the Board has held that eithera single, two-departmental unit or separate units may beappropriate.2 However, as the Intervenor has failed to makethenecessary 30-percent showing of interest among theemployees in either of the departments, we shall not directelections in separate units. We shall, nevertheless, place theIntervenor'snameon the ballot, as it has made some showingof interest among the employees sought.2 Empire Coil No. Inc.,106 NLRB 1069; KTTV, Inc., 97 NLRB 1477. 2 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe program planning unit: 3 There are approximately eightemployees in the program planning unit. Their primary dutiesare to plan the show under consideration, writing the scriptsand determining the material,such as scenery tobe used in it.They also meet the sponsors and prepare program logs whichare used by operating personnel and also distributed for publica-tion to newspapers. Program-planning employees do notusually handle or operate any of the physical equipment ormaterial used in putting on the television shows. In the courseof their duties they are, of necessity, in close contact with theother employees in the production department as well as theengineering department. The Board has previously determinedthat all employees, other than technicians, who contribute tothe presentation of, but do not appear on, television programsform an identifiable, cohesive unit and may constitute anappropriate bargaining unit.4 Accordingly, we find that theprogram planning employees may be included with the otherproduction department employees in the single two-depart-mental unit found appropriate here.Film cameramen and news editors: The film cameramenshootmotion picture film. This work is done away from thetelevision station. They then bring the film to the news editorswho develop it, and thereafter edit the pictures. The head-quarters of the film cameramen and news editors is locatedat another firm owned by the Employer, Reeler Film Corpora-tion.The record indicates that their primary duties are forthe latter company, although they are paid by the Employer.Under these circumstances, the film cameramen and newseditors do not appear to have a sufficient community of interestwith any of the employees sought and we shall therefore excludethem from the unit.There remains for determination the disposition of certainother personnel.The Intervenor contends that Lucas, assistant productionmanager, and Hutcheson, engineering department assistantsupervisor, are supervisors within the meaning of the Actand should be excluded. The Employer denies that they aresupervisors,while the Petitioner takes no position. Therecord shows that Lucas' principal duty is to interview talentfor programs, and that he has the authority effectively torecommend the hiring of applicants or to reject them. Onthese facts, we find that Lucas is a supervisor and shallexclude him. Hutcheson is assistant to Kline, engineeringdepartment supervisor. In that capacity, he issues ordersand directions to employees in the engineering departmentand has authority to reprimand them as well as to makeeffective recommendations with respect to disciplining them.We find that Hutcheson is also a supervisor and shall excludehim.3 Thisunit is also called traffic and copy4 WCAU, Inc., 93 NLRB 1003 ASSOCIATEDBUSINESS SERVICE219The Intervenor would exclude Norman Bean as a professionalemployee. The Employer would include him, while the Peti-tioner takes no position. Bean's primary function is develop-ing new equipment and improving old, and he does considerableresearch. He is required to exercise a high degree of inde-pendent judgment and discretion in this specialized field. Beanisa college graduate and has an engineering degree. In viewof the foregoing, we find that he is a professional employee andshall exclude him.We find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All production-department 5 and engineering-department em-ployees at the Employer's television station at Miami, Florida,including program-planning employees, but excluding companyofficers, receptionist, administrative officer, clerical, per-sonnel department and sales department employees, an-nouncers, talent, film cameramen and news editors, profes-sional employees, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 The Intervenor would exclude as supervisors program directors, Bruton, Johns, and Zinn.As the record is inconclusive regarding their duties and authority, we shall permit them tovote subject to challenge. The record indicates that all production-department employeestake turns as program directors.DOROTHY E. FITZPATRICK d/b/a ASSOCIATEDBUSINESSS E R V I C E'andLOCAL 16, AMALGAMATED LITHO-GRAPHERS OF AMERICA,CIO, Petitioner.Case No. 9-RC-2052.November 25, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kennedy, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer. 2IThe Employer's name appears as corrected at the hearing.2Louisville Printing Pressmen and Assistants Union No. 28, International Printing Press-men and Assistants Union of North America, AFL, submitted an adequate showing of interestprior to the date of the hearing, but did not appear at the hearing when informed that it wasout of compliance with Section 9 (f) and (g) of the Act. Having effected compliance subsequentto the hearing, it filed a motion with the Board to intervene in the instant proceeding and haveitsname placed on the ballot in the election directed herein. We hereby grant the motion.Sylvania Electric Products, Inc., 87 NLRB 597.107 NLRB No. 65.